THOMPSON, Judge.
Clifford J. Green timely appeals the summary denial of his post-conviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. This motion was signed by Green on 11 October 1993 and contained the appropriate oath and notary seal. See Fla. R.Crim.P. 3.987. We affirm the denial, with prejudice, of the four claims raised in his motion. The ruling of the trial court is supported by the two transcripts attached to his ruling. The record shows conclusively that Green is entitled to no relief. Anderson v. *160State, 627 So.2d 1170,1171 (Fla.1993); Meeks v. State, 382 So.2d 673, 676 (Fla.1980); Gunn v. State, 378 So.2d 105 (Fla. 5th DCA 1980).
At the time he filed his motion, Green attached a notarized memorandum and raised five additional claims not raised previously in his motion. The memorandum is dated 12 October 1993. Although his memorandum was notarized, he did not include a proper oath swearing to the truth of the new allegations contained in his memorandum. See Fla.R.Crim.P. 3.987. We affirm the trial court’s summary denial without prejudice, of the five additional points raised in his memorandum. Green is allowed to resubmit a motion with a proper oath and notary seal directed to the new allegations only. Scott v. State, 464 So.2d 1171 (Fla.1985); Van Tassell v. State, 601 So.2d 318 (Fla. 5th DCA 1992).
AFFIRMED.
GOSHORN and DIAMANTIS, JJ., concur.